Citation Nr: 0025695	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether the reduction of the veteran's Department of Veterans 
Affairs compensation due to incarceration was proper.  

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $3,044.80, 
to include whether the overpayment was properly created.  

(The issue of whether a July 1973 Board decision that failed 
to grant a 20 percent evaluation for bronchial asthma should 
be revised or reversed on the grounds of clear and 
unmistakable error is addressed in a separate decision under 
Docket No. 00-01 994A.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1971.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, for additional development.  The case had 
originally been certified to the Board on the issue of the 
propriety of the reduction of the veteran's VA compensation 
benefits due to his incarceration.  During the course of his 
appeal, however, the veteran perfected the appeal of the 
issue of entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits in the calculated 
amount of $3,044.80, to include the issue of whether the 
overpayment was properly created.  The matter is again before 
the Board for appellate consideration.  

Service connection is in effect for bronchial asthma, which 
has been rated 10 percent disabling since the veteran's 
separation from service.  


REMAND

The record shows that since June 1990, the veteran has been 
serving a life term in the Texas prison system for armed 
robbery.  (A report of contact in June 2000 between the RO 
and the Texas Department of Corrections indicates that the 
veteran is not scheduled to be released from the Texas 
Department of Corrections.)  

As a consequence, the veteran has repeatedly requested that 
he be afforded a hearing before a member of the Board via 
closed circuit television or video conferencing.  The Board 
initially remanded this case to the RO in January 1998 so 
that the RO could schedule the veteran for a video conference 
hearing before a Board member, if reasonably feasible, 
including due consideration of whether the hearing was within 
the constraints of the penal system.  

A report of contact (VA Form 119) and other documentation of 
record show that discussions took place between the RO and 
the Texas Department of Corrections at Huntsville, Texas, 
regarding the practical requirements and details of having 
such a hearing at the unit wherein the veteran was then 
incarcerated.  However, it does not appear that it was ever 
established whether the incarcerated veteran would be allowed 
to have a videoconference hearing within the confines of the 
prison and whether this was technology feasible.  The record 
does not reflect whether the Texas penal system equipment is 
compatible with VA's.  

In correspondence dated August 11, 1998, the RO acknowledged 
the veteran's request for a video conference hearing and 
informed him that such a hearing "will be accomplished by 
Videoconference techniques, subject to availability of 
Videoconference equipment and compatibility of the Texas 
Bureau of Prisons equipment to the Board of Veterans' Appeals 
system."  The letter also informed him that if he agreed to 
a video conference hearing, he had to sign an enclosed waiver 
form and return it in the envelope provided within 30 days 
and that, if he no longer desired a hearing, he should so 
indicate on the enclosed form.  

The veteran responded that he did not intend to waive 
anything and did not intend to sign the enclosed waiver.  

In a letter dated November 3, 1998, the RO again informed the 
veteran that a hearing could be held subject to compatibility 
between the Texas penal system equipment and Board equipment.  
The RO again informed the veteran that if he agreed to a 
videoconference hearing, he had to sign an enclosed waiver 
form and return it in the envelope provided within 30 days 
and that if he no longer desired a hearing, he should so 
indicate on that form.  In pertinent part, the form provided 
two options:  He could choose a "VIDEOCONFERENCE HEARING" 
or he could choose "WITHDRAWAL/WAIVER OF HEARING."  He was 
informed that if he chose the former, he waived his right to 
an in-person hearing and desired a Videoconference before a 
member of the Board of Veterans' Appeals who was in 
Washington, D.C.  He was further informed that by agreeing to 
a videoconference hearing, he was giving up his right under 
the Board's regulations to be notified of the hearing at 
least 30 days prior to the hearing.  

Thereafter, the veteran repeatedly corresponded with the RO 
and the Board and indicated that it was his intent to waive 
nothing in discussing the issues that he perceived to be on 
appeal.  

In its April 1999 remand, the Board indicated that VA had a 
duty to assist the veteran in the development of facts 
pertinent to his claim under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1999).  The Board requested 
that the RO take appropriate action under pertinent current 
guidelines, including 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.700 to schedule the veteran for a hearing at the RO 
before a member of the Board via video conferencing.  The 
Board requested that "[a] copy of the notice to the 
appellant, absent waiver provisions or contingencies, of the 
scheduling of the hearing" be placed in the record.  

The RO informed the veteran in a letter dated July 2, 1999, 
that the hearing he had requested in connection with his 
claim would be held on August 4, 1999, at the RO in Houston, 
Texas.  (The veteran was then incarcerated at Huntsville, 
Texas.)  In a letter received at the Houston RO on July 20, 
1999, the veteran acknowledged the letter and stated that he 
had been scheduled for a hearing "that I did not request."  
The veteran noted that he had requested, and the Board had 
twice remanded for, a videoconference hearing due to his 
incarceration.  The veteran also noted that there was 
considerable delay in the forwarding of his mail within the 
Texas prison system and indicated that his right to at least 
30 days prior to notification was violated concerning the 
above-scheduled hearing.  Not surprisingly, the veteran 
failed to report for the hearing at the Houston RO on August 
4, 1999.  

In a "Deposition to Perpetuate Testimony" under the Federal 
Rules of Civil Procedure, received in January 1999, the 
veteran claimed that in view of the fact that  

I notified the [regional office] in 
regards to a change of address to have 
[my] compensation checks directly 
deposited into the Inmate Trust Fund for 
five years prior to [the] reduction and 
that [the] address change and checks 
prominently displayed [the] veteran[']s 
T.D.C.J.-ID Number, veteran submits that 
[the] reduction of his compensation is 
retaliatory in nature and in violations 
[sic] of the law.

In the Board's opinion, the veteran appears to be raising the 
issue of whether the overpayment was lawfully created.  This 
issue must be specifically addressed before the issue of 
whether recovery of the debt would be against equity and good 
conscience.  See, e.g., Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991) (when veteran raises validity of debt 
asserted against him by VA, it is arbitrary and capricious 
for Board to adjudicate waiver application without first 
deciding veteran's challenge to lawfulness of debt asserted 
against him).  

The veteran also contended that his bronchial asthma had been 
continuously rated as 10 percent disabled over a 20-year 
period and that his rating was therefore protected and could 
not be reduced as a result of his incarceration.  See 
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (1999).  
The veteran requested that if he could not appear in person 
or through video conferencing, that his duly appointed 
representative (DAV) be allowed to read his deposition into 
the record in Docket No. 97-07 964 now pending before the 
Board.  

In a statement received at the Board in May 2000, the veteran 
requested that the Board request a copy of a hearing 
transcript held on April 14, 2000, in the 72nd District 
Court, Cause No. 96-557212, Lubbock County, Texas.  The 
veteran stated that the hearing transcript "was along the 
line of testimonial evidence that would have been presented 
had I been accorded the ordered Video-conference" and 
claimed that the evidence was instrumental to the resolution 
of most of his appeals.  He claimed that the county would 
provide the transcript free of charge.  He asked that the 
letter be brought to the attention of his representative in 
Washington, D.C., that is, DAV.  

The statute governing the provision of videoconference 
hearings for veterans is not wholly clear as to whether the 
veteran must testify at a VA facility, as distinguished from 
a facility under the jurisdiction of a different sovereign 
such as the State of Texas.  However, as this case has been 
twice remanded in order to attempt to provide the veteran 
with a videoconference hearing, thus far without result, and 
because the case also involves some other questions, the 
Board finds that a remand is necessary.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the Texas 
Department of Corrections and determine 
whether the video conferencing equipment 
available to the Texas prison system is 
compatible with the video conferencing 
equipment utilized by the Board.  The RO 
should also determine whether, even if 
compatible, the security considerations 
of the Texas Department of Corrections 
preclude any such hearing with the Board.  
If a video conference hearing can be 
undertaken between a facility of the 
Texas Department of Corrections and the 
Board, the RO should make suitable 
arrangements to provide the veteran with 
a video conference hearing, to include 
sufficient time in the notification 
process so that inevitable delays within 
the Texas prison system are taken into 
consideration.  

2.  If a videoconference hearing before 
the Board is not feasible, the RO should 
undertake the following development:  

	A.  With any necessary authorization 
from the veteran, should contact the 72nd 
District Court, Lubbock, Texas, and 
request a copy of the hearing transcript 
referred to by the veteran in his April 
2000 letter to the Board:  The transcript 
in Cause No. 96-557212, held at 9 a.m. on 
April 14, 2000, in Lubbock, Texas.  That 
transcript should be associated with the 
claims file.  

B.  The RO should undertake any 
indicated development to determine 
whether VA was in fact notified in 1990 
or 1991 of the veteran's change of 
address and of his incarceration in the 
Texas prison system and determine whether 
the RO was in fact on notice of his 
incarceration at that time.  The RO 
should consider whether any such notice, 
if received, constituted sole VA fault in 
the creation of the overpayment of VA 
compensation benefits in the calculated 
amount of $3,044.80.  In particular, the 
RO should attempt to determine whether VA 
compensation benefit checks sent to the 
veteran at the Texas prison system were 
deposited into an account that should 
have alerted VA to the fact that the 
veteran was incarcerated and was not 
entitled to the full rate of his benefit 
at that time.  

	C.  In April 1997, the veteran 
complained about mail problems and delay 
and claimed that his VA compensation 
benefit checks for the previous six years 
had been endorsed by someone other than 
the veteran, apparently the T.D.C.J.-ID 
Inmate Trust Fund.  The RO should 
determine what effect, if any, this has 
on the lawful creation of the overpayment 
of VA compensation benefits.  If 
necessary to an equitable resolution of 
the issue, the RO should consider 
conducting a field examination to 
determine the facts surrounding the 
provision of the VA compensation checks 
to the veteran while incarcerated.  

D.  All actions undertaken pursuant 
to this REMAND should be fully documented 
in writing in the record.  

E.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

F.  Following any further indicated 
development, the RO should readjudicate 
the issues reflected on the title page of 
this REMAND.  When all development has 
been completed to the extent possible, If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


